EXHIBIT 32.1 STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-QSB of China Health Resource Inc. (the "Company") for the three and six months ended June 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Chen, Jiang, Chief Executive Officer of the Company, certify that: * the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and * information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Chen, Jiang Chen, Jiang Chief Executive Officer August 16, 2007 This certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
